Cite as 2015 Ark. 187

                 SUPREME COURT OF ARKANSAS
                                         No.   D-15-317

IN RE DONALD WAYNE COLSON                           Opinion Delivered   April 30, 2015
ARK. BAR NO. 2005166
                                                    P E T I T I ON TO S U R R E N D E R
                                                    ARKANSAS LAW LICENSE


                                                    PETITION GRANTED.


                                         PER CURIAM

       On recommendation of the Supreme Court Committee on Professional Conduct, we

hereby accept the voluntary surrender, in lieu of disbarment proceedings, of the license of

Donald Wayne Colson of Bryant, Arkansas, to practice law in the State of Arkansas. In his

petition to voluntarily surrender his license to practice, filed with this court on April 15, 2015,

Mr. Colson acknowledges that he has been previously sanctioned on eight other occasions and

that the rules violations he is alleged to have committed likely would be proved at trial and

would result in disbarment. Mr. Colson also states that he wishes to avoid the expense, stress,

and publicity of further addressing formal disbarment proceedings.

       The name of Donald Wayne Colson shall be removed from the registry of attorneys

licensed by the State of Arkansas, and he is barred and enjoined from engaging in the practice

of law in this state.

       It is so ordered.